Citation Nr: 1110688	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  05-35 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chest pain, excluding chest pain associated with the separate issue of coronary artery disease (CAD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for epididymitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for epididymal/scrotal cyst.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for coronary artery disease (CAD).

8.  Entitlement to service connection for a gastrointestinal disability, claimed as a stomach condition.

9.  Entitlement to service connection for a back disability, claimed as back pain.

10.  Entitlement to service connection for epididymitis.

11.  Entitlement to service connection for epididymal/scrotal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to January 1984.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).

This matter was previously before the Board, most recently in January 2009 when it was remanded for additional development.  Review of the claims file shows substantial compliance with the directives of the remand.  In this regard, all required notice was sent to the Veteran in February 2009, the Veteran's updated VA medical records have been associated with the claims file, an April 2009 VA examination report presents the required information from all requested VA medical examinations, and proper RO-level readjudication of the issues was completed as evidenced by the July 2010 supplemental statement of the case.

The Board notes that this appeal previously included the issue of entitlement to service connection for residuals of frostbite.  That claim was fully granted during the processing of the Board's January 2009 remand, by way of a June 2010 RO rating decision.  Thus, that issue is no longer in appellate status and is not currently before the Board.

The Veteran testified at a Travel Board hearing in September 2008, and a transcript of this hearing is of record.

The Veteran's petition to reopen a claim of entitlement to service connection for a pathology of the epididymis has been characterized throughout this appeal as involving a claim of entitlement to service connection for epididymitis.  However, VA medical evidence added to the record during the processing of the Board's January 2009 remand now shows that the Veteran is currently diagnosed with an epididymal/scrotal cyst, including as shown in VA reports dated in April 2010.  The Board notes that the Veteran has previously claimed entitlement to service connection for an epididymal/scrotal cyst in addition to his previous claim of entitlement to service connection for epididymitis; both issues have been clearly addressed by prior final VA decisions.  Until now, the processing of this current appeal has characterized the Veteran's latest claim involving the epididymis strictly in terms of epididymitis and has not included consideration of an epididymal/scrotal cyst within the scope of the issue.

The U. S. Court of Appeals for Veterans Claims (Court) recently found that the use of 'condition(s)' in regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim can encompass more than one condition and that an appellant can reasonably expect that alternative current conditions within the scope of the filed claim will be considered.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  A reasonable reading of the Veteran's September 2008 Board hearing testimony strongly indicates that the Veteran is referring to symptoms of the epididymal/scrotal cyst (described as a "knot" in his hearing testimony) when he attempts to describe the disability he calls epididymitis.  Indeed, the Board finds that the Veteran's contentions on appeal cannot be reasonably interpreted or addressed without contemplating that his contentions pertain to both epididymitis and his epididymal/scrotal cyst.

The Board finds that the Veteran's diagnosed epididymal/scrotal cyst manifests in the very symptoms for which the Veteran seeks benefits as he advances his claim for what he refers to as epididymitis, despite the fact that the two diagnostic terms are not medically interchangeable.  Thus, the Board believes that the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for epididymal/scrotal cyst is encompassed within the scope of the Veteran's claim on appeal.  Thus, the issues on the first page have been recharacterized to expressly reflect that this issue is for consideration in this appeal.

The Board has also recharacterized the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for chest pain.  During the course of this appeal, including in the Board's prior January 2009 decision and remand, VA has recognized that the Veteran's claim of entitlement to service connection for chest pains constitutes a petition to reopen a claim subject to a prior final denial, whereas the Veteran's claim of entitlement to service connection for CAD is on appeal on the merits (and not as a petition to reopen a prior claim).  In light of the fact that the Veteran's CAD is associated with symptoms including chest pain, and in light of the fact that the CAD issue is being separately considered on its merits, the Board believes it is appropriate to establish maximum clarity in these issues by characterizing the chest pain issue as expressly excluding CAD.  There is no prejudice to the Veteran in this regard, as the Veteran's claim of entitlement to CAD is being fully adjudicated on the merits in this decision as well.

The issues of entitlement to service connection for epididymitis (under a merits analysis), entitlement to service connection for epididymal / sacral cyst (under a merits analysis), and entitlement to service connection for depression are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision in July 1984, the RO denied the Veteran's claims of service connection for chest pain and epididymitis; he did not perfect an appeal to the decision within the allotted time and the decision became final.

2.  By rating decision in December 1986, the RO denied the Veteran's claims of service connection for chest pain, for epididymitis, and for a scrotal cyst; the Veteran did not file a notice of disagreement.

3.  Evidence received since the December 1986 rating decision, by itself or in conjunction with the evidence previously assembled, does not raise a reasonable possibility of substantiating the claim of service connection for chest pain (excluding the separately adjudicated issue of entitlement to service connection for CAD).

4.  The evidence added to the record since the December 1986 RO decision was not previously submitted to agency decision makers, relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for epididymitis and epididymal/scrotal cyst, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for epididymitis and epididymal/scrotal cyst.  

5.  A chronic cervical spine disability was not manifested during the Veteran's active duty service, nor within a year following the conclusion of such service, nor is any chronic cervical spine disability otherwise related to service.

6.  Chronic hypertension was not manifested during the Veteran's active duty service, nor within a year following the conclusion of such service, nor is any chronic hypertension otherwise related to service.

7.  Coronary artery disease (CAD) was not manifested during the Veteran's active duty service, nor within a year following the conclusion of such service, nor is any CAD otherwise related to service.

8.  A chronic gastrointestinal disability was not manifested during the Veteran's active duty service, nor is any chronic gastrointestinal disability otherwise related to service.

9.  A chronic back disability was not manifested during the Veteran's active duty service, nor within a year following the conclusion of such service, nor is any chronic back disability otherwise related to service.


CONCLUSIONS OF LAW

1.  The July 1984 rating decision that denied the Veteran's claims of entitlement to service connection for chest pain and epididymitis is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The December 1986 rating decision that denied the Veteran's claims of entitlement to service connection for chest pain, epididymitis, and a scrotal cyst is final.  38 U.S.C.A. § 7105 (West 2002).

3.  Evidence received since the December 1986 RO rating decision is not new and material to the issue of entitlement to service connection for chest pain (excluding the separately adjudicated issue of entitlement to service connection for CAD); accordingly, the claim for service connection for chest pain (excluding chest pain associated with the separate issue of CAD) is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  Evidence received since the December 1986 RO rating decision is new and material to the issues of entitlement to service connection for epididymitis and entitlement to service connection for epididymal/scrotal cyst; new and material evidence has been received to reopen the claims of entitlement to service connection for epididymitis and entitlement to service connection for epididymal/scrotal cyst, and the claims have been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  A chronic cervical spine disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  Chronic hypertension was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  Coronary artery disease (CAD) was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

8.  Chronic gastrointestinal disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).

9.  A chronic back disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefit currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in letters dated in June 2004 and February 2009.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the most recent RO-level readjudication of the issue on appeal, as evidenced by the July 2010 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence: evidence that is both new and material.  The terms 'new' and 'material' have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service- connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.

In the present case, the RO furnished the appellant with an adequate notice letter in the February 2009 VCAA letter.  It set forth the criteria for entitlement to the benefits sought by the appellant, and included discussion of new and material evidence so as to comply with the Kent requirements.  The Board believes that the February 2009 notice constituted adequate notice to the appellant.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the effectively timely letter sent in June 2009 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, post-service VA reports, have been obtained.

The Veteran has been afforded a VA examination to evaluate his disabilities addressed with final decisions in this appeal.  All pertinent VA examination reports are of record, including an April 2009 VA examination report.  The Board notes that the April 2009 VA examination report contains sufficiently specific clinical findings, analysis of etiology, and informed discussion of the facts of record to provide probative medical evidence adequately addressing the issues decided below.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.


Analysis

New and Material Evidence

In a July 1984 decision, the RO denied the Veteran's claims of entitlement to service connection for chest pain and for epididymitis.  In arriving at this decision, the RO reviewed the in-service and post-service medical records to find that the evidence did not show that the Veteran had current chronic diagnoses manifesting in chest pain or epididymitis at that time.  The July 1984 decision found that a March 1984 VA examination showed there were no objective signs of disability causing chest pain, and epididymitis was not shown on either the Veteran's service separation examination nor his post-service VA examination.

Significantly, the Board notes that the July 1984 RO rating decision additionally commented that a sebaceous cyst affecting the Veteran's scrotum was "an acute and transitory infection which should resolve leaving no residuals."

In a December 1986 decision, the RO again denied the Veteran's claims of entitlement to service connection for chest pain and for epididymitis.  In arriving at this decision, the RO reviewed the in-service and post-service medical records to again find that there had been no chronic disability diagnosed as associated with complaints of chest pain.  Additionally, the December 1986 RO rating decision found that the Veteran's in-service epididymitis was not shown to have still existed at the time of his separation examination at the conclusion of his active duty military service; the December 1986 decision concluded that the in-service epididymitis was acute and transitory with no chronic residuals.

Significantly, the Board notes that the December 1986 RO rating decision additionally denied the claim of entitlement to service connection for a scrotum cyst, and found that any scrotum cyst pre-existed service and also found that in-service treatment for scrotum cyst was acute and transitory without residuals.

The Veteran was informed of his appellate rights with respect to both the July 1984 and December 1986 RO rating decisions.  The Veteran filed a notice of disagreement with the July 1984 rating decision, and was issued a statement of the case in June 1985, but never filed a substantive appeal following the statement of the case.  Following the subsequent December 1986 RO rating decision, the Veteran did not file a notice of disagreement.  Both the July 1984 and December 1986 rating decisions are therefore final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2010).  However, claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed.Cir. 1998).

The Board observes that correspondence between the Veteran and the RO in January and February 1994 appears to indicate that the Veteran requested several documents, including a copy of a Board decision arising from his 1984 claims; the RO's reply refers to providing the Veteran with all of the requested documents, including a Board decision.  The claims file does not reflect that a Board decision was ever actually promulgated in connection with the 1984 adjudication, as the claims file reflects that the Veteran never filed a timely substantive appeal after issuance of the statement of the case.  It appears, therefore, that the 1994 references to a 'Board decision' are in error.

The Veteran petitioned to reopen his claims of entitlement to service connection for chest pain and for epididymal pathology in March 2004.  At that time, the RO reviewed the additional records submitted and found that they did not present new and material evidence.  The RO denied the petition to reopen these claims in a September 2004 rating decision.  Subsequently, after a notice of disagreement was received, the RO issued a September 2005 statement of the case which again denied the Veteran's petition to reopen the claims.  In any event, the Board is not bound by the RO determination and must nevertheless consider whether new and material evidence has been received to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Court has held VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The December 1986 RO rating decision is the most recent final disallowance of the claims involving entitlement to service connection for chest pains and for epididymitis.

The definition of 'new and material evidence' as set forth in 38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  This new regulation provides: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  66 Fed. Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 3.156(a)).  This latest definition of new and material evidence only applies to a claim to reopen a finally decided claim received by the VA on or after August 29, 2001.  Id.  As the appellant filed the request to reopen in 2004, the revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the prior final denials included service treatment records, a post-service VA examination report, and the Veteran's testimony.  Each of the RO's denials through the most recent final December 1986 denials found that although the Veteran had treatment for acute conditions during service, no chronic disabilities manifesting in epididymitis, scrotal cyst, or chest pain were diagnosed.  The rating decisions found that a March 1984 VA examination report showed that there was no such current diagnosis related to epididymitis or chest pain at that time, and the rating decisions found that any scrotal cyst was an acute and transitory issue without chronic residuals.  The rating decisions found no other post-service evidence diagnosing a pertinent chronic disability.


Epididymal Disabilities

Of substantial significance, in the Board's view, the prior final rating decisions resolved both the epididymitis issue and the related scrotal cyst issue with a finding that both pathologies were "acute and transitory with no residuals found on last examination."  At the time of the prior final denials, then, the Veteran had yet to establish that he had any diagnosed post-service epididymitis or that he had any chronic epididymal cyst.  Significantly, evidence added to the record since the prior final denial includes the Veteran's September 2008 Board hearing testimony in which he was asked by his representative if he was currently diagnosed with epididymitis and the Veteran responded "Yes."  The Veteran then described that a VA doctor told him that the claimed disability "would never go away."  Regardless of whether or not it appears that the Veteran has some confusion regarding the distinction between epididymitis and his issues with a cyst in the same area, the Veteran's Board hearing testimony indicated that he is currently diagnosed with epididymitis by a VA medical doctor.  This testimony is obviously new, and it relates to an unestablished fact necessary to substantiate the claim in a manner that is neither cumulative nor redundant or prior evidence.

For the purposes of considering whether the evidence is new and material sufficient to reopen the claim, the credibility of the evidence is presumed.  Additionally, in the context of lay testimony concerning a contemporaneous medical diagnosis said to have been rendered by a medical professional, the Veteran's lay testimony is competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(finding that lay evidence can be competent evidence to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, the Veteran's lay statement concerning a current medical diagnosis of epididymitis is presumed credible and is competent for the purpose of establishing an indication of a medical diagnosis to reopen this claim.  Such evidence indicating a current diagnosis of a chronic epididymitis disability is new and relates to an unestablished fact necessary to substantiate the claim; the Board must find that it is new and material evidence sufficient to reopen the claim.

Additionally, the Board observes that the prior final rating decisions concerning epididymal pathology found that the Veteran had no chronic disability of the epididymal region, and that the in-service treatment concerning epididymal issues was for an acute and transitory condition that resolved without chronic residuals.  The Board notes that the recently obtained VA medical records contain reports, including dated in April 2010, showing treatment for the related disability of diagnosed "eppidydimal[sic] cyst."  As discussed above in the introduction section, the Veteran's contentions in this case appear to interchangeably include issues of a cyst and epididymitis in the same area, and thus the Board observes that the newly obtained VA treatment records showing current treatment for an epididymal pathology reasonably present new and material evidence to both of the Veteran's epididymal claims.  Thus, the new evidence suggesting that an epididymal disability, specifically a cyst, chronically persists 26 years after the in-service symptoms constitutes new and material evidence when the prior final denials featured findings that any in-service epididymal problems, including a cyst, were acute and transitory without chronic residuals.

The new evidence in this case indicates that the Veteran has current pertinent objective medical findings of epididymal pathology 26 years after pertinent in-service symptoms, which suggests the possibility of a chronic pathology in contrast to the prior final rating decisions finding that no chronic pathology existed.  In light of the fact that the Veteran had treatment for epididymal issues during service, the Board finds that the new evidence raises a reasonable possibility of substantiating the claims.

The Board finds that new and material evidence has been submitted sufficient to reopen the issues of entitlement to service connection for epididymitis and entitlement to service connection for epididymal cyst.  These issues will be adjudicated on the merits pending remand for additional development and adjudication at the agency of original jurisdiction (AOJ).


Chest Pain (excluding cardiovascular issues)

Concerning the question of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chest pain, the Board notes that this issue does not include the separate issues of entitlement to service connection for coronary artery disease (CAD) or hypertension; CAD and hypertension are the focus of different issues with distinct claims of service connection that have been raised separately from this 'chest pain' issue.  Thus, although evidence submitted more recently than the prior final denials relates to current CAD and hypertension with potentially related chest pains, such evidence is not new and material evidence pertaining to the 'chest pains' issue the Veteran currently seeks to reopen.  The CAD and hypertension pathologies are the focus of separate issues on appeal that are being adjudicated on the merits in this Board decision.  There has otherwise been no new evidence, including in the new medical records in the claims file and in the Veteran's own testimony, relating to any unestablished fact necessary to substantiate the claim of entitlement to service connection for chest pain (other than due to CAD or hypertension).  No new evidence indicates that there has been any diagnosed pathology manifesting in chest pain (other than the separately adjudicated CAD pathology).

The new evidence does not address the basis for the prior denial in that the new evidence fails to show that the Veteran has any diagnosed objective pathology manifesting in chest pain (other than the separately adjudicated cardiovascular issues).  Inasmuch as there remains no medical evidence of such a current objective pathology, the new evidence does not raise a reasonable possibility of substantiating the claim.

Therefore, the Board must find that no new and material evidence has been received with which to reopen the Veteran's claim of service connection for chest pain (other than the separately adjudicated cardiovascular issues).


Service Connection

The Veteran claims entitlement to service connection for a cervical spine disability, hypertension, CAD, gastrointestinal disability, and a back disability.  The Veteran primarily contends that each disability is causally linked to in-service injury and/or symptomatic manifestation during service.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, hypertension, and arteriosclerosis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Cervical spine

The Veteran contends that he suffered an injury to his cervical spine during an accident in service, described in some testimony as involving being hit or pinned by part of a tank.  The Veteran contends that his current cervical spine disability was caused by the described in-service injury.

The Veteran is currently diagnosed with a chronic cervical spine disability.  The April 2009 VA examination report confirms that the Veteran has arthritis and degenerative disc disease of the cervical spine.

The Board notes that there is no suggestion in any service treatment record that the Veteran had any symptoms, complaints, treatment, or diagnoses suggestive of any cervical spine disability during service.

A November 1983 full medical examination report in the Veteran's service treatment records, near the conclusion of the Veteran's period of active duty service, shows that the Veteran was medically inspected and found to be clinically normal in all pertinent respects, with the only abnormality noted to be a scar on the top of his scalp.  The Veteran's neck and spine were affirmatively noted to have been clinically normal upon medical examination.  This contemporaneous medical evidence shows that trained medical professionals believed that the Veteran did not have any chronic disability pertinent to the cervical spine in November 1983, near the time of his separation from service.  The evidence also reflects that the Veteran himself did not believe that he had a chronic disability of the cervical spine at that time, as he never reported any symptom complaint during service or during the November 1983 examination.  This is probative evidence weighing against the Veteran's claims.

With regard to the cervical spine disability, the Veteran's current contentions, including as expressed in his September 2008 Board hearing testimony, include that he injured his cervical spine in an accident involving a tank during service in Germany.  The Veteran claims that he received therapy twice per week for his neck, shoulder, and lower back in Wurzburg, Germany.  The Board notes, however, the Veteran's service treatment reports are of record and this set of reports contains documentation from his service in Germany and specifically including Wurzburg (or "Wuerzburg," as spelled in the treatment records).  There is also a high volume of service treatment records from nearby Wertheim, documenting the Veteran's medical treatment during his service in Germany.  There is no documentation suggesting any neck injury, pathology, treatment, or therapy.  Although the service treatment records suggest that the Veteran underwent physical therapy during service, these records (such as a March 1983 report) indicate that this therapy was associated with lower back pain possibly connected to an injury involving a tank.  There is simply no suggestion in any of the Veteran's service treatment records of any involvement of the cervical spine in any injury, symptomatology, treatment, or diagnosis during service.

The service treatment records show no neck injury or disability during service, and in this regard they contradict the Veteran's assertions regarding in-service injury and symptoms involving the cervical spine.  The Board finds that the contemporaneous reports showing the Veteran's own symptom reports and the competent medical findings of trained professionals to be very probative with regard to the details of the Veteran's health during service.  The evidence therefore probatively indicates that the Veteran had no chronic neck disability during his active duty military service.

The Board notes that the earliest post-service treatment medical evidence of record is from the year 2003, and the Veteran does not contend that he received post-service medical treatment for his cervical spine prior to that time.  As discussed below, the Board notes that the Veteran's earliest post-service medical records from August 2003 reflect that the Veteran did not have cervical spine complaints, symptoms, or treatment at that time.  Additionally, the Board notes that the Veteran did not claim any cervical spine disability at the time of his 1984 and 1986 adjudications for service connected disability benefits.  These facts weigh against a finding of chronicity or continuity of any claimed cervical spine disability from service.

The Veteran was afforded a VA examination to address certain issues on appeal in April 2009; this report addresses the etiology of the Veteran's current cervical spine disability.  The April 2009 VA examination report shows that the claims file and pertinent medical records were reviewed by the examiner in connection with the examination.  The report discusses the Veteran's account of symptom history, his medical history, the documented medical history, and the current examination findings.

The April 2009 VA examiner opined that the Veteran's current cervical spine disability is not caused by or a result of any symptoms seen during service, nor is the current cervical spine disability the result of any service-related injury.  The examiner offered a rationale explaining that "I see no chronic cervical complaints after complete review of the cfile.  Also no complaints at the time of his Re-Up exam dated 11/15/1983."  Furthermore, the examiner explains that the Veteran "had no neck complaints at time of initial PCC evaluation dated 8/22/2003."  The examiner concluded that "[t]here is no evidence after complete cfile review that the veteran's current neck condition has any relationship to military service" and points out that "[h]is DJD of the cervical spine is age related."

The Board finds that the VA examination report is highly probative in this case.  It contains a competent medical opinion addressing the pertinent etiological question with a clear conclusion and analytical rationale; it is informed by review of the claims file, interview of the Veteran, and direct medical inspection of the Veteran's disability on appeal.

The Board notes that the medical opinion presented in the April 2009 VA examination report cites as significant that the Veteran did not report any cervical spine symptoms at an initial VA medical consultation in August 2003.  The Board's own review of the VA medical records has confirmed the April 2009 VA examiner's reading of the August 2003 VA reports.  The August 2003 reports do indeed reflect that the Veteran's reported medical complaints and medical history at that time did not include any suggestion of symptoms of or treatment for any cervical spine or neck problems.

The Board has reviewed the entirety of the evidence of record but finds that there is no competent evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issues on appeal.  The Board acknowledges that the claims-file contains a quantity of other medical records, but none of the information in these records pertinently contradicts the conclusions or cited rationales of the evidence found to be most probative in the discussion above.


Back disability, hypertension, heart disease (CAD), gastrointestinal disability

The Board now turns its attention to the set of issues on appeal for which there is some suggestive evidence of potentially pertinent symptoms during service.  Preliminarily, the Board notes that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id.

The Veteran contends that he suffered an injury to his back during an accident in service, described in some testimony as involving being hit or pinned by part of a tank.  The Veteran contends that his current back disability was caused by the described in-service injury.  The Veteran contends that his current hypertension is a chronic pathology that first manifested during military service; he contends that his in-service blood pressure readings show elevated blood pressure demonstrating that his hypertension began during service.  The Veteran contends that his current CAD was originally manifested during service in the form of his experience with chest pains during service.  Finally, the Veteran contends that his in-service episodes of symptoms such as diarrhea and abdominal pain, among others, were the onset of at least one current chronic gastrointestinal disability (such as GERD, diverticulosis, or colon polyps).

As confirmed in the April 2009 VA examination report, the Veteran is currently diagnosed with thoracolumbar strain, degenerative joint disease of the lumbosacral spine, degenerative disc disease of the lumbosacral spine, hypertension, coronary artery disease (CAD), and Gastroesophageal Reflux Disease (GERD). The Veteran also appears to have been diagnosed with colon polyps and diverticulosis in a September 2008 VA medical record, a copy of which is included in the April 2009 VA examination report in the claims file.  All of these diagnoses are addressed in the April 2009 VA examiner's etiology analysis.

The Veteran's December 1973 entrance examination report did not note any disabilities pertinent to the Veteran's claims on appeal.  

Before inventorying the most pertinent service treatment reports of record in this case, the Board will briefly summarize the pertinent findings concerning the Veteran's blood pressure in service without individually reporting each of the Veteran's many documented in-service blood pressure readings.  None of the blood pressure readings during service meet the criteria discussed above for hypertension, in that the condition requiring two or more readings on at least three different days was never shown to be satisfied.  No express diagnosis of hypertension was ever recorded during service.  However, some of the Veteran's in-service blood pressure readings have been characterized as "elevated" and potentially suggestive of hypertension when reviewed by medical professionals following service (including a February 2008 medical statement from a Dr, Goldman, and including the April 2009 VA examination report).  Even noting the episodes of documented elevated blood pressure, the great majority of the blood pressure readings during service did not meet the diastolic or systolic thresholds described above in connection with hypertension, and there is no appreciable upward trend in the readings over time.  The Veteran's last recorded blood pressure reading during service was 124/80 during a November 1983 complete medical examination near the time of the Veteran's separation from service; no diagnosis of hypertension was suggested in that report.

The Board now turns to identifying the most pertinent service treatment reports of record in this case with regard to the back disability, gastrointestinal disability, and heart disability issues on appeal.

A December 1974 service treatment record shows "pleuritic L chest pain 'sharp' with radiation down L arm."  The medical impression was pleuritic left chest pain.  No suggestion of cardiac pathology, coronary artery pathology, or hypertension is indicated by the report.

A February 1975 service treatment record shows that the Veteran complained of left sided lower back pain at that time.  No chronic back disability was diagnosed, and a heating pad was recommended.

A June 1979 service treatment record shows that the Veteran complained of stomach problems including vomiting.  The Veteran was medically assessed to have a stomach virus, and no chronic disability diagnosis was suggested.

An August 1979 service treatment record shows that the Veteran complained of sharp pains in the left upper chest area of three weeks duration.  He also complained of abdominal pain of the same duration.  The Veteran reported that the pain in his chest radiated to his back, and reported having had diarrhea over the prior weekend.  No chronic disability was diagnosed or suggested.

A July 1980 service treatment record shows that  the Veteran complained of left sided chest pain, especially with movement, of 4 years duration.  The medical record notes that the Veteran occasionally felt epigastric pressure and increased burping.  The medical assessment was probable increased gas.

A January 1981 service treatment record shows that the Veteran's complaints of abdominal pain prompted an excretory urogram which was interpreted to be normal.

A February 1981 service treatment record shows that the Veteran complained of burning and pain in his stomach, with lots of gas.  The medical impression was gas pain, with no suggestion of a chronic disability.

Another group of February 1981 service treatment record shows that the Veteran complained of worsening back pain after earlier reports (including in late January 1981) of left lower quadrant abdominal pain and throbbing pain in the kidney area; this was apparently assessed as lumbar strain at first, and still assessed as muscle strain as it persisted; it was treated with heat and medication.  No chronic disability was diagnosed or suggested by the report.

A March 1981 service treatment record shows that the Veteran complained of intermittent back pain since the prior October.  No chronic back disability was diagnosed.

An August 1981 service treatment record shows that the Veteran complained of chest pain relieved by antacid, with apparent testicular involvement.  The medical assessment appears to have been low back pain with possible residual epididymitis.

A September 1981 service treatment record shows that the Veteran complained of back pains on and off for the prior year.  A "mild lumbar spasm" was assessed without suggestion of a chronic back disability.

An April 1982 service treatment record shows that the Veteran complained of back pain of two days duration.  Assessment was possible muscle spasm.

An October 1982 service treatment report shows that the Veteran complained of low back pain of five days duration, connected with a complaint of having a lot of gas and a complaint of tailbone pain when sitting.  The medical assessment was sacral pain, treated with Motrin.

A December 1982 service treatment record shows that the Veteran complained of diarrhea, assessed as a viral syndrome.  Two weeks later the Veteran complained of tailbone pain and being unable to sit down, bend over, or take deep breaths.  On a proximate follow-up, the Veteran complained of low back pain and abdominal pain, assessed as possibly a muscle spasm.  The next day the Veteran again sought treatment for sharp lumbosacral pain, radiating to both sides.  No clear assessment was made, other than to note that the Veteran appeared to have chronic low back pain and to note some conditions to rule out.  No actual chronic diagnosis was determined.

A March 1983 service treatment record shows that the Veteran complained of intermittent low back pain of three years duration, described as sharp and non-radiating in the lumbosacral region.  The pertinent assessment was a left sided muscle spasm probably secondary to leg length discrepancy and pelvic tilt.

An August 1983 service treatment record shows that the Veteran complained of intermittent back pain and chest pain of six years duration.  No chronic back diagnosis or cardiovascular disability was diagnosed or suggested by any noted findings.

A November 1983 full medical examination report in the Veteran's service treatment records, near the conclusion of the Veteran's period of active duty service, shows that the Veteran was medically inspected and found to be clinically normal in all pertinent respects, with the only abnormality noted to be a scar on the top of his scalp.  The Veteran's spine, his heart, his vascular system, his abdomen, rectal exam, and his g-u system were all affirmatively noted to have been clinically normal upon medical examination.  The Veteran's medical history questionnaire reported a history of chest pain and recurrent back pain, but even with this information presented to the examining service physician, no pertinent chronic disability was found upon examination.  This contemporaneous medical evidence shows that trained medical professionals believed that the Veteran did not have any chronic disability pertinent to these issues in November 1983, near the time of his separation from service.  This is probative evidence weighing against the Veteran's claims.

A November 1983 service treatment record shows that the Veteran complained of diarrhea, assessed as enteritis.  The Board observes that this treatment record has a date that comes later in time than the November 1983 complete examination report discussed above.  However, the Board notes that the Veteran's diarrhea was diagnosed as enteritis, treated with Kaopectate, and there is no suggestion of any chronic disability found or suspected at that time.  There is no suggestion of any follow-up treatment for significant persistence or recurrence of symptoms prior to the Veteran's separation from service.

The Board notes that the earliest post-service treatment medical evidence of record is from the year 2003, and the Veteran does not contend that he received post-service medical treatment for any of the claimed disabilities prior to that time.  

As discussed below, the Veteran's earliest post-service treatment medical records from August 2003 reflect that the Veteran's medical complaints and ongoing issues at that time did not include any symptoms or history suggestive of any GERD, stomach, or gastrointestinal disability.  Additionally, the Board notes that the Veteran did not claim any GERD, stomach, or gastrointestinal disability at the time of his 1984 and 1986 adjudications for service connected disability benefits.  These facts weigh against a finding of chronicity or continuity of any claimed GERD, stomach or gastrointestinal disability from service.

Furthermore, the Veteran was not diagnosed with (and has not reported any belief that he should be diagnosed with) hypertension when he was medically examined in connection with his VA disability claims in March 1984, despite the fact that his blood pressure was evaluated as a matter of course.  This fact weighs against a finding of chronicity or continuity of hypertension from service.

The Veteran has submitted a medical opinion dated in February 2008 from Dr. Goldman, a VA physician involved in his medical care.  Although this report, along with the broader set of the Veteran's VA treatment records, contains recent information regarding multiple current disabilities, the February 2008 medical statement is most significant in that it presents what the Veteran contends is an etiology opinion linking his current hypertension to his military service.  Specifically, the February 2008 report states: "I reviewed patient's military records at a previous appt, and he had multiple readings of elevated blood pressure, compatible with a diagnosis of hypertension while patient was in the military."  The Board accepts this statement as a competent medical statement establishing that the Veteran's blood pressure in service can be considered to have been "elevated" and "compatible" with a diagnosis of hypertension.  The Board reads "compatible" as not meaning that the service treatment records demonstrate a diagnosis of hypertension.  The Board also notes that the February 2008 statement does not clearly indicate that chronic hypertension is demonstrated by the service treatment records.  Neither does the February 2008 statement actually make any express indication that the author believed that the Veteran's current hypertension was etiologically linked to the in-service elevated blood pressure readings.  The Board had found that the showing of elevated blood pressure in service, "consistent" with some manner of hypertension, warranted a VA examination to provide a complete etiology analysis of the issue with a thorough medical opinion.  Such an opinion was obtained in the April 2009 VA examination report, as discussed below.

The Veteran was afforded a VA examination to address these particular issues on appeal in April 2009.  The April 2009 VA examination report shows that the claims file and pertinent medical records were reviewed by the examiner in connection with the examination.  Addressing each of the Veteran's claimed disabilities separately, the report discusses the Veteran's account of symptom history, his medical history, the documented medical history, and the current examination findings pertaining to each issue.

The April 2009 VA examination report did not offer an etiology opinion addressing the Veteran's stomach, because the examiner noted that the examination revealed only normal findings in that regard.  The examiner found no current stomach disability to diagnose.  However, the examiner did offer an etiology opinion concerning the Veteran's intestinal disability (including colon polyps and diverticulosis), as discussed below.

The VA examiner opined that the Veteran's current hypertension is not caused by or a result of any apparent hypertension seen during service, nor is the current hypertension the result of any service-related injury.  The examiner offered the rationale that the Veteran's hypertension treatment did not begin until 2003, nearly 20 years after his separation from service in 1984.  The examiner noted that the Veteran had elevated blood pressure readings during service, but explained that every elevated reading accompanied only instances in which the Veteran was in pain.  The examiner stated that he found no evidence of essential hypertension during service.  The examiner also stated that, after review of the complete contents of the evidence of record, "I am not in agreement with DR Goldmans note dated 2/26/2008."  The examiner concluded that "[t]here is no evidence to suggest his HTN started in the service."

The VA examiner opined that the Veteran's current CAD and heart disability is not caused by or a result of any apparent symptoms seen during service, nor is the current CAD and heart disability the result of any service-related injury.  The examiner offered a rationale citing that the Veteran was seen in service for atypical chest pain only, and was not diagnosed with CAD until 2003, nearly 20 years after his separation from service in 1984.  The examiner stated that "[t]here is NO evidence of CAD in the service and veteran also with a normal EKG noted 5/10/1983 per CFILE."  (The Board notes that its own review of the file revealed the May 1983 EKG report among the service treatment records, and the Board finds no information that contradicts the VA examiner's competent medical finding.)

The VA examiner opined that the Veteran's current intestinal disability (including colon polyps and diverticulosis) is not caused by or a result of any apparent symptoms seen during service, nor is the current intestinal disability the result of any service-related injury.  The examiner offered a rationale citing that "[t]here is no evidence of any treatment in the service for colon polyps / diverticulosis or intermittent diarrhea after complete service record review."  (The Board notes that its own review of the service treatment reports shows only three clear documented episodes of diarrhea complaint over the Veteran's 10 years of service; these rare isolated episodes of reported problems with diarrhea are, in the Board's view, consistent with the VA examiner's factual finding that the service treatment records do not reflect 'intermittent' diarrhea manifesting during service.)  Additionally, the examiner cited that there were "[n]o abdominal complaints also noted at time of initial PCC evaluation per pcc provider dated 8/22/2003." 

The VA examiner opined that the Veteran's current GERD is not caused by or a result of any apparent symptoms seen during service, nor is the current GERD the result of any service-related injury.  The examiner offered a rationale citing that there "is no evidence of any GERD symptoms per service record," and that the Veteran had "[n]o GERD diagnosis at time of initial PCC visit dated 8/22/2003 and was not on any meds for this condition at this time."

The VA examiner opined that the Veteran's current thoracolumbar spine (back) disability is "LESS LIKELY AS NOT (LESS THAN 50/50 PROBABILITY) CAUSED BY OR A RESULT OF" any apparent symptoms seen during service, nor is the current thoracolumbar spine disability the result of any service-related injury.  The examiner offered a rationale citing that the Veteran was "seen and treated in the service for muscular pain only and there is no evidence of any degenerative condition."  Additionally, the examiner cites that the Veteran  had "a negative xray exam dated 3/29/1984 of the LS spine."  (The Board notes that the April 2009 VA examiner here is citing the March 1984 VA examination report which includes a note showing that lumbosacral spine x-ray was "negative.")  The April 2009 VA examiner further cites that the Veteran had "no complaints of upper thoracic pain in the service per cfile review."  The examiner cites that the Veteran was discharged from the service in 1984, and finds that the "[c]urrent condition is age related and NOT the same as seen or treated in the service."  

The Board finds that the VA examination report is highly probative in this case.  It contains competent medical opinions addressing the pertinent etiological questions with clear conclusions and analytical rationales; it is informed by review of the claims file, interview of the Veteran, and direct medical inspection of the Veteran's disabilities on appeal.

The Board notes that the medical opinion presented in the April 2009 VA examination report cites as significant that the Veteran did not report certain symptoms at an initial VA medical consultation in August 2003.  The Board's own review of the VA medical records has confirmed the April 2009 VA examiner's reading of the August 2003 VA reports.  The August 2003 reports do indeed reflect that the Veteran's reported medical complaints and medical history at that time did not include any suggestion of symptoms of or treatment for GERD, gastrointestinal disability, or abdominal distress.

The only medical evidence in the claims file which has been suggested to be contradictory of any medical opinion in the April 2009 VA examination report is the February 2008 statement from Dr. Goldman.  However, the Board does not find that Dr. Goldman's statement probatively contradicts or outweighs the April 2009 VA examination report findings in any pertinent respect.  In this regard, the Board notes that Dr. Goldman's statement merely indicates that the Veteran had elevated blood pressure readings during service which were "compatible with a diagnosis of hypertension."  This fact has been accepted by the Board and by the April 2009 VA examination report's analysis.  The pertinent questions are whether the Veteran had chronic hypertension that manifested during service and/or whether any current chronic hypertension is etiologically linked to service.  The April 2009 VA examination report answers these questions clearly, and in the negative.  

The April 2009 VA examination report presents a persuasive rationale, explaining that the Veteran's in-service elevated blood pressure readings did not demonstrate chronic hypertension when consideration is given to the context of those readings and the broader evidentiary picture; the April 2009 VA examination report's analysis addresses the key questions, finding that chronic hypertension is not shown during service and that current hypertension is unlikely related to the in-service elevated blood pressure readings.  The February 2009 medical statement from Dr. Goldman does not clearly state opposing conclusions; the February 2009 statement does not express that the Veteran actually had diagnosable chronic hypertension during service (merely stating that the blood pressure readings were "compatible with a diagnosis of hypertension"), and does not express that current hypertension is etiologically related to service.  Therefore, the Board finds that the April 2009 VA examination report's analysis is the most probative evidence resolving these medical questions essential to the hypertension issue on appeal.

The Board has reviewed the entirety of the evidence of record but finds that there is no competent evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issues on appeal.  The Board acknowledges that the claims-file contains a quantity of other medical records, but none of the information in these records pertinently contradicts the conclusions or cited rationales of the evidence found to be most probative in the discussion above.

Service Connection Conclusion

The Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the probative evidence discussed above with regard to the issues on appeal.  The Board acknowledges that the claims file contains a quantity of other medical records, but none of the information in these records pertinently contradicts the findings discussed above.

Here, although the Veteran did have a documented complaints that could be considered suggestive of some of the claimed disabilities involved in this appeal, and although the Veteran has diagnoses pertaining to claimed disabilities following service, the evidence does not show that his current claimed disabilities are related to his military service.  The Veteran has been afforded a VA examination in connection with his claim; the examiner provided a negative nexus opinion for each issue considered by the Board at this time.  The April 2009 VA examiner provided persuasive rationales, discussed above, that addressed the Veteran's in-service history and his post-service history and medical findings.  The examiner's opinions are uncontradicted with regard to each issue except the hypertension issue.  No medical professional has provided any opinion indicating that any of the Veteran's current claimed disabilities, other than hypertension, is related to any symptoms or findings during military service; nor has any medical professional opined these disabilities are otherwise related to service.  As noted above, none of the Veteran's post-service medical records indicate that the Veteran's current claimed disabilities are related to his military service.

With regard to the Veteran's hypertension, the February 2008 medical statement from Dr. Goldman is probatively outweighed by the April 2009 VA examination report, as discussed above.

To the extent that the Veteran's September 2008 Board hearing suggested that VA doctors have verbally expressed opinions finding etiological links between current claimed disabilities and his military service (specifically, the Veteran testified to such a verbal etiology opinion concerning his CAD), there is no written documentation of any other such medical opinions in the claims file even after the Board remanded the matter and obtained a voluminous updated set of the Veteran's VA medical records.  In light of the Board's review of the Veteran's VA medical records revealing no evidence supporting the claimed etiological links in this case beyond what is discussed above, the Board finds that the Veteran's testimony concerning recollections of doctors verbally presenting such etiology opinions is not significantly probative.  The Board notes that the U.S. Court of Appeals for Veterans Claims has held that a lay person's statement about what a physician told him, i.e., 'hearsay medical evidence,' cannot constitute the medical evidence, as "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is not credible.  To the extent that the Veteran's testimony suggests continuity of symptoms after service, such testimony is not entirely clear and is inconsistent with the overall record. 

The Board finds that the service treatment records, read together, strongly suggest that neither the Veteran nor service medical professionals believed that he had any chronic disability pertinent to these issues  during service.  

Additionally, the Veteran claimed entitlement to service connection for VA disability benefits in 1984 and 1986, but among the disabilities being addressed in this current Board decision, the Veteran in the 1980s only claimed that he had a back disability related to service.  None of the currently claimed disabilities, including a chronic back disability, were found during VA medical examination of all of his claimed service-related complaints in March 1984.  This weighs significantly against a finding of continuity of symptomatic manifestations of the currently claimed disabilities following service.

Other than with regard to his back pain, the Veteran's initial medical consultations did not include any report from the Veteran that his medical history included continuity of pertinent treatment or symptomatology for any of his other claimed disabilities.  Although the Veteran has clearly received treatment related to his claimed disabilities since around 2003 (or later, for some diagnoses), approximately two decades after service, the only currently claimed disability that he complained of among the issues presented during his earliest consultations for VA medical care in August 2003 was his back pain.  He was also noted to have elevated blood pressure at that time, and was diagnosed with CAD around that time, but no continuity of symptomatology connected to service was reported by the Veteran during this time.  Surely if the Veteran had experienced pertinent symptomatology reflective of these disabilities continuously following his period of military service, such would have been reported during these thorough medical consultations and evaluations.  However, the post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of the claimed pathologies in the years following service.  Again, any current assertions of a continuity of symptoms since service are inconsistent with the record and of diminished credibility.

To the extent that the August 2003 VA reports do indicate that the Veteran reported chronic back pain since service, the Board finds that this statement is competent with regard to the matter of the Veteran's claim of experiencing back pain in the years following service, but the evidence nevertheless preponderates against finding that any back symptoms during service are medically etiologically linked to his currently diagnosed back pathology (which was not diagnosed during service, even upon multiple medical examinations evaluating the Veteran's complaints).  The only medical opinion addressing this matter persuasively finds that such an etiological link is unlikely in light of the facts and clinical details in this case.

The Veteran's own account of his history, as presented in the September 2008 Board hearing and consistent with what is represented in the April 2009 VA examination report, indicates that he does not recall having any pertinent post-service medical treatment until 2003.  In this regard, the Veteran's own statements do not reflect that he experienced continuity of symptoms following service corresponding to those symptoms which prompted him to seek medical attention during service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, are probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Given the facts that (1) the service treatment records are silent as to any diagnosis of any chronic disability pertinent to these issues, (2) the final complete medical examination report from the Veteran's period of service, near the time of his separation, shows he was clinically normal in all pertinent respects with no chronic disabilities, (3) the first evidence of any of these claimed disabilities is not shown until many years after service, and (4) the most probative medical evidence of record fails to relate any currently existing pertinent disability to active service, the Board finds that the Veteran's statements are afforded low probative value as to the onset and etiology of these chronic disabilities.

Even if the Board were to accept the suggestion from some of the Veteran's contentions that he has experienced some pertinent symptoms continuously since his period of military service, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  With regard to the Veteran's hypertension claim, the only suggestively supportive medical opinion is outweighed by a more probative and directly negative opinion concerning such claimed nexus.  With regard to each of the other issues, there is no showing that any medical professional has ever provided an opinion that his current claimed disabilities are related to his period of military service or any of his described symptomatology.

Additionally, because the Veteran was not diagnosed with any of these claimed chronic disabilities within any applicable presumptive period following service, there is no presumption that any of these disabilities were incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he currently has each of the claimed disabilities as a result of his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1). Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between chronic disabilities diagnosed so many years following military service requires specialized training, and may therefore not be established by lay opinions on etiology.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether his claimed disabilities are medically attributable to his military service.

As the preponderance of the evidence is against these claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for cervical spine disability, back disability, gastrointestinal disability, CAD, and hypertension are denied.  See 38 U.S.C.A § 5107.


ORDER

New and material evidence has not been submitted to reopen the claim of entitlement to service connection  for chest pain (excluding chest pain associated with the separate issue of CAD).  To this extent, the appeal is denied.

Entitlement to service connection is not warranted for cervical spine disability, for hypertension, for CAD, for gastrointestinal disability, or for back disability.  To these extents, the appeal is denied.

New and material evidence has been submitted to reopen the claims of entitlement to service connection for epididymitis and entitlement to service connection for epididymal/scrotal cyst.  These claims have been reopened.  To these extents, the appeal is granted, subject to the following remand section of this decision.


REMAND

Epididymitis and Epididymal Cyst

The Board has found, as discussed above, that new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for epididymitis.  Additionally, as discussed above, the Board finds that the Veteran's contentions and claims on appeal must be considered to have included a petition to reopen a claim of entitlement to service connection for epididymal cyst, and the Board has found that new and material evidence sufficient to reopen that claim has been submitted.

Review of the record indicates that the RO found no new and material evidence to reopen the claim of entitlement to service connection for epididymitis (or, for that matter, for epididymal cyst).  Where the RO initially finds no new and material evidence to reopen and the Board then finds that such new and material evidence has in fact been received (thus reopening the claim), the case must be remanded to the RO for a de novo review of the entire record and a merits analysis unless there would be no prejudice to the veteran.  See generally Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, the VA treatment records newly added to the claims file as a result of the Board's January 2009 remand show that the Veteran has received treatment recently for epididymal cyst, which is suggestive of a current pathology of the epididymitis as well as being suggestive a current scrotal cyst.  The Veteran's service treatment records contain evidence of symptomatic manifestations of epididymitis and of scrotal cyst during service.  In this regard, the Board observes that pertinent treatment reports from service include those dated in February 1975, July 1980, November 1980, December 1980, March 1981, August 1981, April 1982, and March 1983.

The only VA examination report of record addressing these issues for the purposes of service connection consideration is a March 1984 VA examination report ; that report however appears to have found that the Veteran's only epididymal pathology at that time was an acute and transitory infection, and the RO interpreted the examination report as showing no chronic disability.  The fact that the Veteran apparently currently has a pertinent persisting epididymal pathology decades later raises questions that have not been satisfactorily addressed by the evidence currently of record.

The Board finds that a VA examination is necessary to develop a competent medical opinion addressing the nature and etiology of the Veteran's current epididymal pathologies, to include a determination as to whether he has any chronic epididymal pathology that is etiologically linked to the documented in-service epididymal symptoms or is otherwise caused or permanently aggravated during service.

The Board finds that such development is necessary before fully informed appellate review of these issues may proceed.

Depression

The Veteran claims entitlement to service connection for depression.  His contention, as clarified in his September 2008 Board hearing testimony, is that he currently suffers from depression secondary to the physical disabilities for which he has claimed entitlement to service connection.  The Veteran testified that he has experienced the symptoms of depression, and was referred to VA counseling for his depression, around the time of January 2008.  Although the VA medical reports of record do not show a clear diagnosis of the claimed psychiatric pathology, the Board notes that the Veteran is competent to report certain symptoms suggestive of experiencing depression or psychiatric difficulties.  In light of the fact that the issues of service connection for the Veteran's claimed epididymal pathologies remain pending, as the issues have been reopened on the merits and remanded to the RO, final appellate adjudication of the depression issue cannot proceed at this time.  Additionally, in light of the fact that at least one of the Veteran's recently claimed physical disabilities has been recognized as service connected (residuals of frostbite in each foot, granted in the RO's June 2010 rating decision during the processing of the Board's January 2009 remand), additional development in the form of a VA examination report is reasonably warranted to determine whether the Veteran currently suffers from a psychiatric pathology that is caused or permanently aggravated by any claimed service-connected disability.  This is clearly a medical question.

Thus, the Board believes that this issue must be remanded for RO/AMC development and adjudication consistent with the theories of secondary service connection that intertwine this issue with the remanded epididymal issues, and in light of the recent grant of service connection for residuals of frostbite in both feet.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current epididymal disabilities or scrotal cysts.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Please report the medical diagnoses for any current chronic disabilities involving the Veteran's claimed symptoms of the epididymis and any cyst of the scrotum.

b)  For each current chronic disability so diagnosed, please state whether it is at least as likely as not (a 50% or higher degree of probability) that the disability first manifested during the Veteran's active duty service, was caused during the Veteran's active duty service, was permanently aggravated during the Veteran's active duty service, or is otherwise etiologically linked to the Veteran's service.  In answering this question, please discuss any relevant service and post-service medical records pertaining to the Veteran's complaints involving the epididymis or any scrotal cyst.  Pertinent service treatment records for consideration are dated in February 1975, July 1980, November 1980, December 1980, March 1981, August 1981, April 1982, and March 1983.

2.  The Veteran should be scheduled for appropriate VA examination(s) to determine the nature and etiology of the claimed psychiatric disability, specifically depression.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Please identify any current psychiatric diagnoses found that manifest in the Veteran's claimed symptoms of depression.

b)  For each current disability diagnosed in response to item (a), is it at least as likely as not (a 50% or higher degree of probability) that the disability is due to or has been permanently aggravated by any of the Veteran's service connected disabilities?  Please specifically address whether such disability is due to or has been permanently aggravated by the Veteran's residuals of frostbite in both feet.  Please also specifically address whether such disability is due to or has been permanently aggravated by the Veteran's claimed epididymal pathologies (because the Veteran's claims of entitlement to service connection for these pathologies are currently the subject of pending adjudication).

c)  For each current disability diagnosed in response to item (a), please state whether it is at least as likely as not (a 50% or higher degree of probability) that the disability was manifested during the Veteran's active duty service or otherwise caused by the Veteran's service.  In answering this question, please discuss any relevant service and post-service medical records.

3.  After completion of the above and any other development which the RO/AMC may deem necessary, the RO/AMC should review the claims file and adjudicate the Veteran's claims as appropriate.  If any claim on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


